Motion GRANTED and Order filed May 26, 2022




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00327-CV
                                  ____________

         JEREMY SAMPSON AND KEVIN HUBBARD, Appellants

                                        V.

    HILL-WALD, LLC D/B/A WILLOWBROOK SPORTS COMPLEX,
            TRACY WALD, AND JEFFREY HILL, Appellees


                    On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2021-76870

                                     ORDER

      This is an appeal of the denial of appellants’ motion to dismiss pursuant to
section 27.003 of the Civil Practices and Remedies Code. See Tex. Civ. Prac. &
Rem. Code § 27.003. This case was automatically stayed in the trial court, pursuant
to section 51.014 (b) of that code when appellants filed their notice of appeal on
May 4, 2022. See Tex. Civ. Prac. & Rem. Code § 51.014(b) (staying all proceeding
in the trial court until resolution of interlocutory appeal). Appellees have filed a
motion requesting that we stay a hearing set by the trial court for May 31, 2022.
That motion is GRANTED.

      Accordingly, we order the trial court to enforce the statutory stay mandated
by section 51.014(b) and stay the hearing set for May 31, 2022 until this appeal is
finally disposed. See Tex. Civ. Prac. & Rem. Code § 51.014(b).

                                 PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.